DETAILED ACTION
Claims 1-4, 7-9 and 11-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.  Applicant argues that the cited prior art does not specifically disclose (Argument 1; Remarks pg. 9 lines 2-3) the user must customize the parameter using a user interface, (Argument 2; Remarks pg. 9 lines 3-6) doesn’t automatically monitor control attributes and generate a hierarchy of controls to automate a sequence of interactions.
With respect to applicant’s arguments examiner respectfully disagrees.  As to argument 1, first it should be noted that the claim 1 do not specifically disclose that a user must customize the parameter using a user interface it does disclosed monitoring control attributes of a software application as a user interacts with a user interface of the software application which can be seen in the teachings of Votaw [0004] lines 12-38 and [0045] lines 10-17 which is able to show the user interacting with the user interface and the ability to perform specific task in response to the input thus showing the monitoring the user input as the user interact with a user interface where the specifics of the monitoring control information can be seen in Abaya [0018] lines 1-3, [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3 which shows being able to generate based on the 
As to argument 2, in the argument above see the automatically monitor of control attributes, where in light of Melton Col. 4 lines 28-34 shows the ability to identify parent and children tied to dataflow graph information where it is viewed that parent and children are a type of hierarchy relationship, where Abaya [0002] lines 1-5 and [0018] lines 1-3 shows the ability to configure/generate the specific dataflow graph, viewed as a directed graph, for difference scenarios based on the parameters/attributes where Votaw [0004] lines 12-38  shows the ability for using controls, tied to a user interface, in a robotic process automation interactions with an application, thus all together can be seen as discloses automatically monitor control attributes and generate a hierarchy of controls to automate a sequence of interactions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abaya et al. (Pub. No. US 2014/0229846 A1) in view of Melton et al. (Patent No. US 6,289,336 B1) and further in view of Votaw et al. (Pub. No. US 2019/0130094 A1).

As to claim 1, Abaya discloses a computer-implemented method, comprising: monitoring control attributes of a software application (Abaya [0018] lines 1-3, [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3; which shows being able to generate based on the parameters/attributes tied to the GUI controls thus views that this information is monitored in some form to have received this information for use); and
automatically identifying controls of the software application based on at least one monitored control attribute (Abaya [0018] lines 4-11; which shows being able to identify/determine the controls associated with the attribute/parameters tied to the graph, which as seen above are viewed as being monitored).

Abaya does not specifically disclose controls including a hierarch of parent and children controls.

However Melton disclose controls including a hierarch of parent and children controls (Melton Col. 4 lines 28-34; shows the ability to identify parent and children tied to dataflow graph information where it is viewed that parent and children are a type of hierarchy relationship where it is seen disclosed above the specifics generating a dataflow/directed graph representation)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Melton showing parent and child identification for graphical relationship, into the control identification of Abaya for the purpose of increasing usability by providing further detail for the directed graph representations, as taught by Melton Col. 4 lines 28-34.



However Votaw discloses monitoring control attributes as a user interacts with a user interface of the software application (Votaw [0004] lines 12-38 and [0045] lines 10-17; which shows the user interacting with the user interface and the ability to perform specific task in response to user input thus monitoring information of the application as a user interact with a user interface, where it is seen specifically disclose able the specifics of the ability to monitor the control attributes of the software application);
automating execution of a sequence of interactions of the software application utilizing the identified hierarchy of parent and children control to identify controls of the software application (Votaw [0004] lines 12-38; which shows the ability for using controls, tied to a user interface, in a robotic process automation interactions with an application, where the specific identified controls as part of the hierarchy of parent and child controls can be seen specifically disclosed above)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Votaw as modified by Melton showing the using control in a robotic process automation into the identification of controls of Abaya, for the purpose of increasing ease of use through automation through a robotic process with interaction with a user interface, as taught by Votaw [0004] lines 12-38 and [0010] lines 1-10.

As to claim 2, Abaya discloses wherein monitoring control attributes of a software application comprises at least one of: 1) monitoring organic control attributes of the software application and 2) monitoring custom control attributes generated by a driver (Abaya [0002] lines 5-9, [0018] lines 1-3, and [0030] lines 7-8. [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3; which shows being able to generate based on the parameters/attributes tied to the GUI controls thus views that this information is monitored in some form to have received this information for use where it is seem the parameters/attributes by the current interface thus viewed as organic control attributes/parameters where it is viewed that the language of the claim is at least one of thus only one of the two options provided need to be found thus the teaching of the monitoring organic control attributes of the software application disclosed in these teachings meet the whole claim language).

As to claim 3, Abaya discloses wherein automatically identifying the controls comprises generating a directed graph based on the at least one monitored control attribute (Abaya [0002] lines 1-5 and [0018] lines 1-3; which shows the ability to configure/generate the specific dataflow graph, viewed as a directed graph, for difference scenarios based on the parameters/attributes).

Abaya does not disclose identifying the hierarchy of controls using the directed graph to identify parent controls and children controls.

However, Melton discloses identifying the hierarchy of controls using the directed graph to identify parent controls and children controls (Melton Col. 4 lines 28-34; which shows the ability to identify parent and children tied to dataflow graph information where it is seen specifically disclosed above the specifics of using the graph information to identify hierarchy of controls)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Melton showing parent and child identification for graphical relationship, into the control identification of Abaya for the purpose of increasing usability by providing further detail for the directed graph representations, as taught by Melton Col. 4 lines 28-34.

As to claim 8, Abaya discloses wherein automatically identifying at least one control comprises identifying the at least one control based on at least one of a unique ID, a neighboring control, a relative position with respect to other controls, and an attribute graph (Abaya [0018] lines 4-11; which shows being able to identify/determine the controls associated with the attribute/parameters tied to the graph and since the claim language has that the identifying is based on at least one of a list including an attribute graph which is the limitation that this cited prior art is used to teach).

As to claim 9, Abaya discloses a computer-implemented method, comprising: monitoring user interface control attributes of a software application (Abaya [0018] lines 1-3, [0035] lines 1-4, [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3; which shows the being able to generate based on the parameter/attribute information tied to the GUI controls thus viewed that this information is monitored in some form to have received it for use );
automatically, generating, based on monitored control attributes, an attribute graph (Abaya [0018] lines 1-11; which shows the ability to configure/generate the specific dataflow graph for difference scenarios based on the parameters/attributes). 

Abaya does not specifically discloses the attribute graph describing a hierarchy of controls

However Melton disclose the attribute graph describing a hierarchy of controls (Melton Col. 4 lines 28-34; shows the ability to identify parent and children tied to dataflow/attribute graph information where it is viewed that parent and children are a type of hierarchy relationship where it is seen disclosed above the specifics generating a dataflow/directed graph representation)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Melton showing parent and child identification for graphical relationship, into the control identification of Abaya for the purpose of increasing usability by providing further detail for the directed graph representations, as taught by Melton Col. 4 lines 28-34.


Abaya as modified by Melton does not specifically disclose the specifics of monitored user interface control attributes; automatic execution of a sequence of interactions of the software application using the hierarchy of controls to identify controls in robotic process automation of the software application.

However, Votaw discloses the specifics of monitored user interface control attributes (Votaw [0004] lines 12-38 and [0045] lines 10-17; which shows the user interacting with the user interface and the ability to perform specific task in response to user input thus monitoring information of the application as a user interact with a user interface, where the specifics of control attributes can be seen specifically disclose above)
automatic execution of a sequence of interactions of the software application using the hierarchy of controls to identify controls in robotic process automation of the software application (Votaw [0004] lines 12-38, [0045] lines 10-17 and [0065] lines 1-10; which shows the ability for using identified controls, tied to a user interface, in a robotic process automation interactions with an application  that can be based on user input functions where the specific identified controls as part of the hierarchy of parent and child controls can be seen specifically disclosed above). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Votaw showing the using control in a robotic process automation into the identification of controls of Abaya as modified by Melton, for the purpose of increasing ease of use through automation through a robotic process with interaction with a user interface, as taught by Votaw [0004] lines 12-38 and [0010] lines 1-10.

As to claim 12, Abaya discloses wherein the attribute graph comprises a directed graph (Abaya [0002] lines 1-5 and [0018] lines 1-3; which shows the ability to configure/generate the specific dataflow graph, viewed as a directed graph, for difference scenarios based on the parameters/attributes).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya, Melton and Votaw as applied to claim 1 above, and further in view of Ackerman et al. (Pub. No. US 2019/0205773 A1).

As to claim 4, Abaya as modified by Melton and Votaw does not specifically disclose wherein monitoring control attributes comprises monitoring control type attributes.

However, Ackerman discloses wherein monitoring control attributes comprises monitoring control type attributes (Ackerman [0196] lines 23-36; which shows the specific control parameters of control types parameters where it is disclosed specifically above the monitoring of the control attributes/parameters).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ackerman showing the control types into the controls of Abaya as modified by Melton and Votaw, for the purpose of increasing usability through improved modeling and other analytic activities with improved handling of alternative points of view, as taught by Ackerman [0003] lines 14-17 and [0196] lines 23-36.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya , Melton and Votaw as applied to claim 1 above, and further in view of Marino et al. (Pub. No. US 2020/0278993 A1).

As to claim 7, Abaya as modified by Melton and Votaw does not specifically disclose further comprising automatically detecting and adapting to an added control or a deleted control.

However, Marino discloses automatically detecting and adapting to an added control or a deleted control (Marino [0178] lines 9-15; which shows the new/added controls options being made available thus viewed as a new control, where in light of above disclosed information automatically identifying the controls during monitoring is viewed as thus being able to automatically detect the new/added control and thus as well adapt to it as taking it into account).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marino showing the new control, into the identification of controls of Abaya as modified by Melton and Votaw for the purpose of increasing usability by being able to provided new/added control options for future use, as taught by Marino [0178] lines 9-15.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya Melton and Votaw as applied to claim 9 above, and further in view of Iizuka et al. (Pub. No. US 2007/003822 A1).

As to claim 11, Abaya as modified by Melton and Votaw does not specifically disclose using a control type attribute dictionary to determine control attribute types of the monitored control attributes.

However, Iizuka discloses using a control type attribute dictionary to determine control attribute types of the monitored control attributes (Iizuka [0093] lines 1-6 and [0094] lines 1-6; which shows being able to use a dictionary of control attributes to be able determine/check/monitor those specific parameters/attributes, where the details for the specifics of the monitored control attributes are seen disclosed above).

Abaya as modified by Melton and Votaw for the purpose of providing additional help to ease the design process, as taught by Iizuka [0005] lines 1-6 and [0004] lines 1-6.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya, Melton and Votaw as applied to claim 12 above, and further in view of Li (Pub. No. US 2018/0109435 A1).

As to claim 13, Abaya as modified by Melton and Votaw does not specifically disclose wherein generating the directed graph comprises performing attribute path reduction.

However, Li discloses wherein generating the directed graph comprises performing attribute path reduction (Li [0003] lines 1-13; which shows being able to generate a directed graph by reducing the number of paths, where as seen disclosed above the generated dataflow attribute graph thus viewed as performing attribute path reduction).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Li showing path reduction into the dataflow graph of Abaya as modified by Melton and Votaw, for the purpose of improving resource utilization by minimizing connection in the system, as taught by Li [0013] lines 1-13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya, Melton and Votaw as applied to claim 12 above, and further in view of Strinden et al. (Pub. No. US 2019/0101882 A1).

As to claim 14, Abaya discloses wherein the directed graph has initial vertices based on control type (Abaya [0002] lines 1-5, [0018] lines 1-11 and [0022] lines 1-5; which shows that the vertices of the directed graph are viewed as the components or datasets where the controls can be tied to the parameters associated with the dataflow graph and thus viewed as components or dataset tied to the vertices of the generated dataflow/directed graph).

However Abaya as modified by Melton and Votaw does not specifically disclose and generating the directed graph comprises, for at least one attribute value, determining a count of controls that have the attribute value, and determining a most unique attribute.

However, Striden discloses and generating the directed graph comprises, for at least one attribute value, determining a count of controls that have the attribute value, and determining a most unique attribute (Striden [0163] lines 1-16; which shows the ability to determine total counts of various types of graphical display elements, which when viewed in light of teachings disclosed above showing the association with the control and attributes/parameters tied to a directed/dataflow graph is viewed as showing a count of controls that have the attribute/parameter value, and also shows the ability to count the number of unique control parameter/attribute thus viewed as a form of determining the most unique attribute/parameter).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Striden showing being able to count various information associated with graphical displays, into the control graphs of Abaya as modified by Melton and Votaw, for the purpose of increasing usability by improving ability to assess the complexity of information, as taught by Striden [0163] lines 1-7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya, Melton and Votaw as applied to claim 9 above, and further in view of Chen et al. (Pub. No. US 2019/0065220 A1).

As to claim 15, Abaya as modified by Melton and Votaw does not specifically disclose wherein identifying controls of the software application further comprises identifying controls of the software application based on at least one of a unique ID and a relative position.

However, Chen discloses wherein identifying controls of the software application further comprises identifying controls of the software application based on at least one of a unique ID and a relative position (Chen [0088] lines 1-4; which shows the for the controls associated with the user interface they can induce id information, thus viewed as a form of identification of controls where the claim language for the identification is based on at least one of a list including a unique which as seen above is disclosed in the currently recited reference).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Chen showing the control identifiers, into the 

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abaya et al. (Pub. No. US 2014/0229846 A1), and further in view of Votaw et al. (Pub. No. US 2019/0130094 A1).

As to claim 16, Abaya discloses a computer-implemented method comprising: monitoring control attributes of a software application (Abaya [0018] lines 1-3, [0035] lines 1-4, [0036] lines 9-12, [0037] lines 6-11 and [0038] lines 1-3; which shows the being able to generate based on the parameter/attribute information tied to the GUI controls thus viewed that this information is monitored in some form to have received it for use) in a robotic process automation of a process using the software application;
automatically generating, based on monitored control attributes, an identification of controls of the software application (Abaya [0018] lines 1-11; which shows the ability to configure/generate the specific dataflow graph for different scenarios based on the parameters/attributes and being able to identify/determine the controls associated with the attribute/parameters tied to that graph).

Abaya does not specifically disclose the software application in a robotic process automation of a process using the software application; and automating execution of a sequence of interactions of the software application including using the identification of controls in the robotic process automation of the software application.

the basics of a robotic process automation of a software application);
automating execution of a sequence of interactions of the software application including using the identification of controls in the robotic process automation of the software application ([0004] lines 12-38, [0045] lines 10-17 and [0065] lines 1-10; which shows the ability for using identified controls, tied to a user interface, in a robotic process automation interactions with an application  that can be based on user input functions, where it is seen specifically disclosed above how the controls are identified).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Votaw showing the using control in a robotic process automation into the identification of controls of Abaya, for the purpose of increasing ease of use through automation through a robotic process with interaction with a user interface, as taught by Votaw [0004] lines 12-38 and [0010] lines 1-10.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abaya and Votaw as applied to claim 16 above, and further in view of Melton et al. (Patent No. US 6,289,336 B1).

As to claim 17, Abaya as modified by Votaw does not specifically disclose wherein generating the identification of controls comprises generating a hierarchical representation of parent controls and children controls.

which shows the ability to identify parent and children tied to dataflow graph information and where the generation of a graphical representations is able to include these control blocks that is able to identify the parent and child information where the parent and child information is viewed as hierarchical thus viewed as a hierarchical representations where it is seen disclosed above the specifics of using the graph information to identify controls).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Melton showing parent and child identification for graphical relationship, into the control identification of Abaya as modified by Votaw for the purpose of increasing usability by providing further detail for the directed graph representations, as taught by Melton Col. 4 lines 28-34

As to claim 20, Abaya as modified by Votaw and Melton discloses displaying a representation of a control hierarchy of identified controls (Melton Col. 4 lines 12-18 and 28-34; which shows the ability to identify parent and children relationship associated with control information and tied to directed graph information and where this parent and child information is used to form the directed graph and tree structure, where it is viewed that parent child information is a hierarchy relationship and seen specifically disclosed above the ability to identify controls thus viewed as a displaying a representation of a control hierarchy of identified controls).

.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya and Votaw as applied to claim 16 above, and further in view of Ackerman et al. (Pub. No. US 2019/0205773 A1).

As to claim 18, Abaya discloses wherein generating the identification of controls comprises generating a directed graph and using the directed graph to identify controls (Abaya [0002] lines 1-5 and [0018] lines 1-11; which shows the ability to configure/generate the specific dataflow graph, viewed as a directed graph, for difference scenarios based on the parameters/attributes where the generated directed/dataflow graph is able to be used to identify/determine the controls associated with the attribute/parameters tied to the directed/dataflow graph).

Abaya as modified by Votaw does not specifically disclose the specific of generating a directed graph of control types.

However, Ackerman discloses the specifics of generating a directed graph of control types (Ackerman [0196] lines 23-36; which shows the specific control types parameters thus when viewed in light of the above disclose directed/dataflow graph associated with controls and attribute/parameters would be viewed as a directed graph of control types).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ackerman showing the control types into the controls of Abaya as modified by Votaw, for the purpose of increasing usability through improved modeling and other analytic activities with improved handling of alternative points of view, as taught by Ackerman [0003] lines 14-17 and [0196] lines 23-36.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Abaya and Votaw as applied to claim 16 above, and further in view of Marino et al. (Pub. No. US 2020/0278993 A1).

As to claim 19, Abaya as modified by Votaw does not specifically disclose automatically identifying added controls and deleted controls.

However, Marino discloses automatically identifying added controls and deleted controls (Marino [0178] lines 9-15; which shows the new/added controls options being made available).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Marino showing the new control, into the identification of controls of Abaya as modified by Votaw for the purpose of increasing usability by being able to provided new/added control options for future use, as taught by Marino [0178] lines 9-15.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193